DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments, declaration, and claim amendments filed March 1, 2021 have been entered into the file. Currently, claim 18 is new, and claims 9-15 are withdrawn, resulting in claims 1-8 and 16-18 pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)1 in view of Chester (US 2014/0276517).
With respect to claims 1-2, 7-8, and 16, Boscolo teaches a hydroentangled nonwoven composite nonwoven comprising at least two superposed layers, wherein the first layer is a pre-consolidated spunbonded layer (A), and the second layer is a carded layer or a spunbonded layer (one or more additional nonwoven layers) (paragraphs [0034]-[0038]). The pre-consolidated 2 and 35 g/m2, preferably less than 25 g/m2, more preferably less than 15 g/m2, and even more preferably less than 12 g/m2 (paragraph [0077]).
An example of a micro-bonding pattern that is suitable for practicing the invention is shown on FIGS. 5 to 7, which will be referred hereinafter “C#1” (paragraph [0089]). As can be seen in FIG. 5, the pattern is an alternating pattern of individualized bonded areas which are arranged in the cross-machine direction of the web such that the lengths of the individual bonded areas form an angle of 90o with the machine direction of the web (FIG. 5). The bonded areas are arranged such that no uninterrupted regions exist along the machine direction of the web, while in the cross-machine direction of the web, the arrangement of bonded areas define a plurality of uninterrupted regions that extend continuously across the web (FIG. 5). The bonding ratio (R) is low, preferably less than 30% and more preferably less than 20% (paragraph [0091]). The bonding ratio (R’) of the pre-consolidated spunbonded layer (A) (surface of the bonded areas) is preferably equal to or less than the bonding ratio (R) of the bonding pattern (paragraphs [0098]-[0100]). This would result in a non-bonded area in the range of 70% or more, preferably 80% or more.
Examples No 5 to No 7 (10 g/m2) and examples No 12 and No 13 (32 g/m2) relate to pre-consolidated spunbonded webs of the invention of Boscolo which have been compressed and thermo-bonded with the pattern “C#1” (paragraph [0119]). Examples No 5 to No 7 and No 12 and o 13 have a bonding ratio (R) of 18.5% (Table 1C), which is preferably equal to the bonding ratio (R’) (surface of the bonded areas) (paragraphs [0098]-[0100]). This results in a non-bonded area of 81.5%.
With respect to the polymeric material used, it would have been obvious to the ordinary artisan to choose any of the fiber materials listed in paragraph [0072], such as polylactic acid, in order to determine which provides the desired tactile properties and web consolidation. See MPEP 2143.
The bonding ratio (R’) range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Boscolo, because overlapping ranges have been held to establish prima facie obviousness.
Boscolo is silent as to the bonding dots being rods that have a linear shape having a length and a width, wherein the length is 2-10 times the width.
Chester teaches composite nonwoven fabrics which are capable of elongation via mechanical stretching (paragraph [0002]). In particular, embodiments of Chester provide a nonwoven fabric comprising a plurality of fibers that are bonded together to form a coherent web, with bond patterns having rod shapes that extend in the cross direction of the fabric (paragraphs [0008] and [0011]). It has been discovered that CD bonding with rod shaped bonds have significant improvements in both machine direction (MD) and CD elongation in comparison to oval shaped bond patterns (paragraph [0075]). The CD rod bonding pattern resulted in significant and dramatic changes in elongation at 5 and 10N (paragraph [0076]; Table 
Since both Boscolo and Chester teach nonwovens bonded by a CD extending pattern, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding dots of Boscolo to be CD extending rods with an aspect ratio of from about 4 to 8, in order to provide a consolidated nonwoven that has increased elongation at 5 and 10N.

With respect to claims 4-5, Boscolo in view of Chester teaches all the limitations of claim 1 above. Boscolo further teaches the bonding ratio (R) is low, preferably less than 30% and more preferably less than 20% (paragraph [0091]). The bonding ratio (R’) of the pre-consolidated spunbonded layer (A) (surface of the bonded areas) is preferably equal to or less than the bonding ratio (R) of the bonding pattern (paragraphs [0098]-[0100]). This would result in a non-bonded area in the range of 70% or more, preferably 80% or more.
The bonding ratio (R’) range substantially overlaps the claimed range in the instant claims 4 and 5. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Boscolo, because overlapping ranges have been held to establish prima facie obviousness.


With respect to claim 6, Boscolo in view of Chester teaches all the limitations of claim 1 above. Boscolo further teaches that the tex of the fibers ranges from 0.65-2.10 dtex (Table 1A).
It is noted that the fibers used in the examples are polypropylene fibers (Table 1A). Using fibers with the counts disclosed in Table 1A are known in the prior art (paragraphs [0016] and [0023]). Therefore it is the position of the Examiner that fiber counts used in the examples apply to the broader teachings of Boscolo. However, in the alternative, it would have been obvious to the ordinary artisan that the fiber counts used in the examples of Boscolo for the polypropylene fibers could also be used with the other fiber materials disclosed in paragraph [0072], including polylactic acid.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)2 in view of Chester (US 2014/0276517)1 as applied to claim 2 above, and further in view of Ryan (US 6506873)1.
With respect to claim 3, Boscolo in view of Chester teaches all the limitations of claim 2 above.
Boscolo is silent as to the sheath-core fiber comprising polylactic acid in the core and a polyethylene, a polypropylene, or a polylactic acid in the sheath.
Ryan teaches polylactide containing fibers, and how they can be modified to provide desirable properties in nonwoven end products (col. 2, lines 43-47). The fibers or filaments can be entangled, bonded, and the like, and can be incorporated as part of a laminate or other structure, for example in a SMS fabric (col. 3, lines 22-27). The nonwovens of the invention of Ryan are of particular importance in applications were biodegradeability can advantageously be 
Ryan further teaches the use of a multicomponent fibers which includes at least one component which is PLA or PLA-based (col. 22, lines 22-27). A sheath-core configuration allows the strength and bonding of multicomponent fibers to be controlled (col. 22, lines 34-39). A polylactide of high enantiomeric purity can be used for a thermally stable, low shrinkage core, and a polylactide of lower enantiomeric purity could be used to provide a thermally bondable sheath (col. 22, lines 40-54). A low modulus PLA, such as one having lower enantiomeric purity, could be placed in the core to provide a fiber with lower stiffness, improved hand, drape, or softness, while the sheath provides acceptable bonding and low tackiness (col. 22, lines 40-54). Additional advantages of using PLA as the core component in a sheath/core structure include better processing due to having a processing temperature closer to that of polyolefins (polypropylene and polyethylene), it puts less demand on the quench system, increases the longevity of the die, reduces energy expense, and enhances thermal stability of the fiber when an oriented and crystalline PLA is used (col. 23, line 65 through col. 24, line 33).
Since both Boscolo in view of Chester and Ryan teach nonwovens that may comprise polylactic acid and core-sheath fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of the nonwoven of Boscolo in view of Chester to include core-sheath fibers that comprise a polylactide of high enantiomeric purity can be used for a core, and a polylactide of lower .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)3 in view of Chester (US 2014/0276517)1 as applied to claim 1 above, and further in view of Marmon (US 2004/0241399).
With respect to claims 17-18, Boscolo in view of Chester teaches all the limitations of claim 1 above.
Boscolo in view of Chester is silent as to the widths of the uninterrupted regions in the cross direction being from about 1000 to 2000 microns, the distance between each pair of rods in the cross direction being from 1.8 to 3.0 mm, and the distance between each pair of adjacent rods in the machine direction being from 3.3 to 4.2 mm.
Marmon teaches pattern bonded nonwoven fabrics having a secondary pattern bonded within a first pattern (paragraph [0001]). Marmon further teaches that the total bonded area of the fabric and the size of the bond points impart different properties to the nonwoven fabrics (paragraph [0010]). For example, highly bonded areas tend to impart dimensional stability, while lesser bonded areas provide flexibility, drapability, and porosity (paragraph [0010]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize density of the bonded areas (i.e., the distance between the bonds) to include the claimed ranges. One would have been motivated to provide a bonded surface which has a high enough bond density to provide dimensional stability, but low enough to provide the desired flexibility, drapeability, and porosity. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). It is noted that Boscolo in view of Chester teaches the bonded area and the aspect ratio of the bonds (see rejection of claim 1 above), therefore the only parameter left to optimize is the distance between the bonds.
	

Alternate Rejection
In the event it is determined it would not have been obvious to choose polylactic acid from the list provided in paragraph [0072] of Boscolo, claims 1-8 and 16-18 are rejected as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)4 in view of Chester (US 2014/0276517) and Ryan (US 6506873)1.
With respect to claims 1-3, 7-8, and 16, Boscolo teaches a hydroentangled nonwoven composite nonwoven comprising at least two superposed layers, wherein the first layer is a pre-consolidated spunbonded layer (A), and the second layer is a carded layer or a spunbonded layer (one or more additional nonwoven layers) (paragraphs [0034]-[0038]). The pre-consolidated spunbonded layer (A) is thermobonded (paragraphs [0030]-[0033]). The polymeric materials used for making the continuous spun filaments of the pre-consolidated spunbonded layer (A) can be any known spinnable polymeric material, for example polylactic acid, and the continuous spun filaments can be monocomponent or multicomponent filaments, especially sheath/core bicomponent filaments (paragraphs [0072]-[0073]). The spunbonded web is a light web whose weight is between 7 g/m2 and 35 g/m2, preferably less than 25 g/m2, more preferably less than 15 g/m2, and even more preferably less than 12 g/m2 (paragraph [0077]).
An example of a micro-bonding pattern that is suitable for practicing the invention is shown on FIGS. 5 to 7, which will be referred hereinafter “C#1” (paragraph [0089]). As can be seen in FIG. 5, the pattern is an alternating pattern of individualized bonded areas which are arranged in the cross-machine direction of the web such that the lengths of the individual bonded areas form an angle of 90o with the machine direction of the web (FIG. 5). The bonded areas are arranged such that no uninterrupted regions exist along the web, while in the cross-machine surface of the bonded areas) is preferably equal to or less than the bonding ratio (R) of the bonding pattern (paragraphs [0098]-[0100]). This would result in a non-bonded area in the range of 70% or more, preferably 80% or more.
Examples No 5 to No 7 (10 g/m2) and examples No 12 and No 13 (32 g/m2) relate to pre-consolidated spunbonded webs of the invention of Boscolo which have been compressed and thermo-bonded with the pattern “C#1” (paragraph [0119]). Examples No 5 to No 7 and No 12 and No 13 have a bonding ratio (R) of 18.5% (Table 1C), which is preferably equal to the bonding ratio (R’) (surface of the bonded areas) (paragraphs [0098]-[0100]). This results in a non-bonded area of 81.5%.
The bonding ratio (R’) range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Boscolo, because overlapping ranges have been held to establish prima facie obviousness.
Boscolo is silent as to the bonding dots being rods that have a linear shape having a length and a width, wherein the length is 2-10 times the width.
Chester teaches composite nonwoven fabrics which are capable of elongation via mechanical stretching (paragraph [0002]). In particular, embodiments of Chester provide a nonwoven fabric comprising a plurality of fibers that are bonded together to form a coherent 
Since both Boscolo and Chester teach nonwovens bonded by a CD extending pattern, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding dots of Boscolo to be CD extending rods with an aspect ratio of from about 4 to 8, in order to provide a consolidated nonwoven that has increased elongation at 5 and 10N.
Boscolo in view of Chester is silent as to the nonwoven comprising polylactic acid-containing fibers, specifically sheath-core fiber comprising polylactic acid in the core and a polyethylene, a polypropylene, or a polylactic acid in the sheath.
Ryan teaches polylactide containing fibers, and how they can be modified to provide desirable properties in nonwoven end products (col. 2, lines 43-47). The fibers or filaments can be entangled, bonded, and the like, and can be incorporated as part of a laminate or other structure, for example in a SMS fabric (col. 3, lines 22-27). The nonwovens of the invention of Ryan are of particular importance in applications were biodegradeability can advantageously be combined with a fabric or laminate function to provide desired softness, drape, barrier properties, elongation, fit, comfort, and the like such as absorbent and fluid transfer fabrics used in hygiene 
Ryan further teaches the use of a multicomponent fibers which includes at least one component which is PLA or PLA-based (col. 22, lines 22-27). A sheath-core configuration allows the strength and bonding of multicomponent fibers to be controlled (col. 22, lines 34-39). A polylactide of high enantiomeric purity can be used for a thermally stable, low shrinkage core, and a polylactide of lower enantiomeric purity could be used to provide a thermally bondable sheath (col. 22, lines 40-54). A low modulus PLA, such as one having lower enantiomeric purity, could be placed in the core to provide a fiber with lower stiffness, improved hand, drape, or softness, while the sheath provides acceptable bonding and low tackiness (col. 22, lines 40-54). Additional advantages of using PLA as the core component in a sheath/core structure include better processing due to having a processing temperature closer to that of polyolefins (polypropylene and polyethylene), it puts less demand on the quench system, increases the longevity of the die, reduces energy expense, and enhances thermal stability of the fiber when an oriented and crystalline PLA is used (col. 23, line 65 through col. 24, line 33).
Since both Boscolo in view of Chester and Ryan teach nonwovens that may comprise polylactic acid and core-sheath fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of the nonwoven of Boscolo to include core-sheath fibers that comprise a polylactide of high enantiomeric purity can be used for a core, and a polylactide of lower enantiomeric purity could be used to provide a sheath, in order to provide a thermally stable, low shrinkage core with a thermally bondable sheath.

With respect to claims 4-5, Boscolo in view of Chester and Ryan teaches all the limitations of claim 1 above. Boscolo further teaches the bonding ratio (R) is low, preferably less than 30% and more preferably less than 20% (paragraph [0091]). The bonding ratio (R’) of the pre-consolidated spunbonded layer (A) (surface of the bonded areas) is preferably equal to or less than the bonding ratio (R) of the bonding pattern (paragraphs [0098]-[0100]). This would result in a non-bonded area in the range of 70% or more, preferably 80% or more.
The bonding ratio (R’) range substantially overlaps the claimed range in the instant claims 4 and 5. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Boscolo, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 6, Boscolo in view of Chester and Ryan teaches all the limitations of claim 1 above. Boscolo further teaches that the tex of the fibers ranges from 0.65-2.10 dtex (Table 1A).
It is noted that the fibers used in the examples are polypropylene fibers (Table 1A). Using fibers with the counts disclosed in Table 1A are known in the prior art (paragraphs [0016] and [0023]). Therefore it is the position of the Examiner that fiber counts used in the examples apply to the broader teachings of Boscolo. However, in the alternative, it would have been obvious to the ordinary artisan that the fiber counts used in the examples of Boscolo for the polypropylene fibers could also be used with the other fiber materials disclosed in paragraph [0072], including polylactic acid.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)5 in view of Chester (US 2014/0276517) and Ryan (US 6506873)1 as applied to claim 1 above, and further in view of Marmon (US 2004/0241399).
With respect to claims 17-18, Boscolo in view of Chester and Ryan teaches all the limitations of claim 1 above.
Boscolo in view of Chester and Ryan is silent as to the widths of the uninterrupted regions in the cross direction being from about 1000 to 2000 microns, the distance between each pair of rods in the cross direction being from 1.8 to 3.0 mm, and the distance between each pair of adjacent rods in the machine direction being from 3.3 to 4.2 mm.
Marmon teaches pattern bonded nonwoven fabrics having a secondary pattern bonded within a first pattern (paragraph [0001]). Marmon further teaches that the total bonded area of the fabric and the size of the bond points impart different properties to the nonwoven fabrics (paragraph [0010]). For example, highly bonded areas tend to impart dimensional stability, while lesser bonded areas provide flexibility, drapability, and porosity (paragraph [0010]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize density of the bonded areas (i.e., the distance between the bonds) to include the claimed ranges. One would have been motivated to provide a bonded surface which has a high enough bond density to provide dimensional stability, but low enough to provide the desired flexibility, drapeability, and porosity. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). It is noted that Boscolo in view of Chester and Ryan teaches the bonded area and the aspect ratio of the bonds (see rejection of claim 1 above), therefore the only parameter left to optimize is the distance between the bonds.

Response to Arguments
Response – Claim Rejections 35 USC § 103
Applicant’s arguments with respect to Klaska and the declaration filed March 1, 2021, which appears to only address the subject matter in Klaska, have been considered but are moot because the new ground of rejection does not rely on Klaska.
The remainder of the arguments in the response filed on March 1, 2021 have been fully considered but are not persuasive.
On page 7 of the response Applicant submits that Figure 8 of Boscolo is a hand drawing depiction (not actual image of the bond patterns) and therefore it is not clear where the actual bond dot is present.
The Examiner respectfully disagrees. It is first noted that Figure 5 of Boscolo was relied on in the rejection. Paragraph [0056] of Boscolo states that FIG. 5 is a plane view of an example of micro-bonding pattern that is suitable for practicing the invention and that is referred to as C#1 in the detailed description. While FIG. 5 is a drawn representation of the pattern, it is part of the disclosure of Boscolo indicated as suitable for use in the invention and is used in the examples, therefore it is reasonable to presume that the general pattern used is accurately represented in FIG. 5.

On page 7 of the response Applicant also submits that Boscolo does not envision a fabric having an uninterrupted region in the cross direction and also no uninterrupted region in the machine direction as recited in the instant claims, and there is no disclosure of the advantages of such a fabric in the prior art.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, Boscolo teaches that an example of a micro-bonding pattern that is suitable for practicing the invention is shown on FIGS. 5 to 7, which will be referred hereinafter “C#1” (paragraph [0089]). As can be seen in FIG. 5, the pattern is an alternating pattern of individualized bonded areas which are arranged in the cross-machine direction of the web such that the lengths of the individual bonded areas form an angle of 90o with the machine direction of the web (FIG. 5). The bonded areas are arranged such that no uninterrupted regions exist along the web, while in the cross-machine direction of the web, the arrangement of bonded areas define a plurality of uninterrupted regions that extend continuously across the web (FIG. 5). Therefore, Boscolo does envision a fabric having an uninterrupted region in the cross direction and no uninterrupted region in the machine direction.
In response to applicant's argument that there is not disclosure of the advantages of the claimed fabric in the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On page 11 of the response Applicant submits that there is not disclosure or suggestion to produce the rod shaped bonds.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, Chester teaches a nonwoven fabric comprising a plurality of fibers that are bonded together to form a coherent web, with bond patterns having rod shapes that extend in the cross direction of the fabric (paragraphs [0008] and [0011]). It has been discovered that CD bonding with rod shaped bonds have significant improvements in both machine direction (MD) and CD elongation in comparison to oval shaped bond patterns (paragraph [0075]). The CD rod bonding pattern resulted in significant and dramatic changes in elongation at 5 and 10N (paragraph [0076]; Table 1). The CD rod patterns generally have an aspect ratio of about 1.5 to 10, preferably about 2 to 10, in particular from about 4 to 8 (paragraph [0080]).
Since both Boscolo and Chester teach nonwovens bonded by a CD extending pattern, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding dots of Boscolo to be CD extending rods with an aspect ratio of from about 4 to 8, in order to provide a consolidated nonwoven that has increased elongation at 5 and 10N.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789

/LARISSA ROWE EMRICH/Examiner, Art Unit 1789 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented
        4 Previously presented
        5 Previously presented